Citation Nr: 1706626	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-17 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board denied the claim in an October 2014 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand, the Court vacated and the remanded the claim to the Board for readjudication.

This matter was most recently before the Board in April 2016, at which time it was remanded for additional development.  For the reasons detailed below, another remand is necessary before the claim can be adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board remanded the Veteran's claim in April 2016 in order to afford the Veteran a new VA examination, to specifically include consideration of the Veteran's reports of flare-ups of his back and whether there was functional loss due to such flare-ups, and if so, the severity of any functional loss.

In July 2016, the Veteran attended a VA back conditions examination.  The VA examiner noted the Veteran was diagnosed with degenerative disc disease and spinal stenosis.  The Veteran stated he was not currently being treated for a back condition.  The VA examiner further noted that the Veteran presented wearing orthopedic hardware on his right leg with an open leg wound, and he stated he could not participate in range-of-motion testing for his back.  The parties agreed in the Joint Motion that previous examinations of record are inadequate for deciding the claim.  In light of the Veteran's right leg injury that prevented a proper examination to be conducted of his back, this claim must again be remanded in order to afford the Veteran a VA examination to properly evaluate the severity of his lumbar spine disability.

In the February 2016 Joint Motion for Remand, the parties agreed that when considering the applicability of extraschedular ratings to the Veteran's increased rating claim, the Board did not adequately address the Veteran's report that he experienced weakness and giving way of his legs, that he used assistive devices for mobility, that he had trouble sleeping due to back pain, and evidence showing the he experienced constipation due to pain medication for his back.  In the prior remand, the Board specifically instructed that readjudication of the claim was to include consideration of whether referral for extraschedular consideration was warranted.  The July 2016 supplemental statement of the case does not include any discussion of extraschedular consideration.  That must be accomplished on remand.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since June 2016.  If no medical records are available, this fact should be noted in the claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected lumbar spine disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up.  Notably, the examiner is asked to address evidence in the record in which the Veteran reported experiencing weakness and giving way of his legs, the fact that he used assistive devices for mobility, lay statements by the Veteran that he had trouble sleeping due to back pain, and evidence showing the Veteran experienced constipation due to pain medication for his back.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale explaining why speculation is required.

3.  Then readjudicate the Veteran's claim, with specific consideration of whether referral for extraschedular consideration is warranted.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




